EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   
The Application has been amended as follows:   
	Claims 6-13 are canceled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 03/30/2020 and 08/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions



Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 29 December 2020 is acknowledged. Further Group II, claims 6-11 and Group III, claims 12-13 are withdrawn for consideration. 





Allowable Subject Matter



Claims 1-5 are allowed. 
Claims 6-13 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records, (US 2003/0189745 A1) Nobuhiko Kikuchi et al., (US 2002/0145787 A1) Isaac Shpantzer et al., (US 8,699,882 B2) William Shieh has failed alone or in combination to teach the claim limitations (as shown in bold and underlined),
Regarding claim 1, an optical transmitter, comprising:
an optical signal generator, N spreaders, N pairs of data modulators, and a combiner, wherein N is a positive integer; and
the optical signal generator is configured to generate N optical carriers with a single wavelength;
an ith spreader is configured to: spread an ith optical carrier generated by the optical signal generator, to obtain a spread optical signal having two subcarriers, wherein frequencies of spread optical signals generated by different spreaders are different; and 
split the spread optical signal into two signals, wherein the two signals are a first optical signal and a second optical signal, and delay the second optical signal to obtain a third optical signal;
an ith pair of data modulators are configured to: modulate the first optical signal and the third optical signal that are obtained by the ith spreader through processing, to obtain a pair of modulated optical signals, and transmit the pair of modulated optical signals to the combiner, 
wherein the pair of modulated optical signals reaching the combiner differ by 1/(4fsi) in time domain, fsi represents a spreading frequency of the ith spreader, and i is any positive integer not greater than N; and 
the combiner is configured to: combine, into one optical signal, N pairs of modulated optical signals transmitted by the N pairs of data modulators, and send the optical signal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
US 20060147219 A1		Yoshino; Manabu et al.
US 9584223 B2		Chien; Hung-Chang et al.
US 7194211 B2		Schemmann; Marcel F. C. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
 /ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636